DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant’s arguments and amendments filed on 06/21/2022 amending claims 1, 2, 4, 11-14 and 16-18. Claims 1-20 are examined.

Specification
The amendment to the specification filed on 06/21/2022 is acceptable and is entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mixing device … configured to mix air from the first duct with air from the second duct” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding claim 14, the limitation(s) “mixing device … configured to mix air from the first duct with air from the second duct” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “configured to mix air from the first duct with air from the second duct” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: mixer 81 shown in applicant fig. 9 and discussed in par. 59 (it is noted the mixing device as claimed does not require the optional variable geometry feature also discussed in par. 59).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-12, 15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No.: US 2013/0000314 A1 (McCaffrey).
Regarding claim 1, McCaffrey discloses (see fig. 1 below) a propulsion system (10) comprising: a booster (32), a combustor (48), and a turbine (34) arranged in a serial flow relationship (this is interpreted regarding applicant disclosure such that structures in serial flow do not have to be consecutive such that there can be an intervening structure; see applicant high pressure compressor (27), combustor (28), and high pressure turbine (29) are consecutive structures; for example the high pressure compressor (27) is located between the booster (45) and the combustor (28)); a shaft (36) that is coupled to the booster (32) and the turbine (34); a rotating element (12) positioned upstream from the booster (32); a stationary element (portion of nacelle 18 at the location 18 in fig. 1 below) positioned downstream from the rotating element (12); an inlet (14) positioned axially between the rotating element (12) and the stationary element (portion of nacelle (18) at the location “18” in fig. 1 below), the inlet (14) being positioned radially inward of the stationary element (portion of nacelle 18 at the location 18 in fig. 1 below); an inlet duct (at 14 in fig. 1 below) in fluid communication with the inlet (14); a ducted fan (16) positioned within the inlet duct (at 14 in fig. 1 below) and coupled to the shaft (36), the ducted fan (16) comprising a plurality of airfoils (see airfoils at 16 in fig. 1 below); a first duct ((A) or (20); see fig. 1 below) downstream from and in fluid communication with the inlet duct (at 14 in fig. 1 below); and a second duct ((20) or (A); see fig. 1 below) downstream from and in fluid communication with the inlet duct (at 14 in fig. 1 below), wherein the second duct ((20) or (A)) is separate from the first duct ((A) or (20)), wherein the inlet duct (at 14 in fig. 1 below) divides into the first duct ((A) or (20)) and the second duct ((20) or (A)), wherein the booster 32 comprises a plurality of booster stages (fan 16 acts as first stage of booster 32 and booster airfoils at 32 act as another stage; see par. 22, bottom) coupled to the shaft 36, each of the plurality of booster stages comprising booster airfoils (see fan 16 airfoils and booster 32 airfoils at 32 in fig. 1 below), wherein the ducted fan (16) is a booster stage (see par. 22, bottom) of the plurality of booster stages and all airfoils coupled to the shaft and positioned downstream from the rotating element and positioned upstream from the combustor are booster airfoils (see fig. 1 below).

    PNG
    media_image1.png
    562
    680
    media_image1.png
    Greyscale
[AltContent: textbox (A)][AltContent: arrow][AltContent: arrow][AltContent: textbox (fan nozzle)][AltContent: arrow][AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (C)][AltContent: arrow][AltContent: arrow]
Regarding claim 2, McCaffrey discloses (see fig. 1 above) the rotating element (12) is an unducted rotating element (12).
Regarding claim 3, McCaffrey discloses (see fig. 1 above) the first duct (see fig. 1 above) is a radially inward core duct (first duct supplies air flow to core engine including high pressure compressor 40, combustor 48 and high pressure turbine 42) downstream of the ducted fan (16) and the second duct (20) is a radially outward fan duct (20) downstream of the ducted fan (16).
Regarding claim 5, McCaffrey discloses (see fig. 1 above) the rotating element (12) is driven via a torque producing device 24 selected from the group consisting of electric motors, gas turbines (turbine 24 is driven by combusted gas), gear drive systems (28), hydraulic motors, and combinations thereof.
Regarding claim 8, McCaffrey discloses (see fig. 1 above) the first duct (see (A) in fig. 1 above) fluidly communicates with a core gas turbine engine (the engine within the cowl located at “34” in fig. 1 above).
Regarding claim 9, McCaffrey discloses (see fig. 1 above) the core gas turbine engine has an exit plane (see annotated dashed line in fig. 1 above) and a core nozzle (at 24 in fig. 1 above) at the exit plane.
Regarding claim 10, McCaffrey discloses (see fig. 1 above) the second duct (20) extends aft to a fan nozzle (see fig. 1 above) which is aft of the core nozzle (at 24 in fig. 1 above).
Regarding claim 11, McCaffrey discloses (see fig. 1 above) the booster (32) and the ducted fan (16) are driven at the same speed (both the booster and ducted fan are driven by shaft (36) without gearing; see par. 18 and fig. 1 above).
Regarding claim 12, McCaffrey discloses (see fig. 1 above) the ducted fan (16) is positioned radially inward of the stationary element (portion of nacelle 18 at the location 18 in fig. 1 above).
Regarding claim 15, McCaffrey discloses (see fig. 1 above) at least one of the rotating element (12) and the ducted fan are operated through a gear box (28).
Regarding claim 16, McCaffrey discloses (see fig. 1 above) a method of operating a propulsion system (10), comprising the steps of: operating a first rotating fan assembly (unducted fan (12) to produce a first stream of air (air exiting fan (12)); directing a portion (air entering inlet (14)) of the first stream of air (air exiting fan (12)) into a second ducted rotating fan assembly (16); operating the second ducted rotating fan assembly (16) to produce a second stream of air (air exiting fan (16)); dividing the second stream of air (air exiting fan (16)) into a core stream (stream entering compressor (32)) and a fan stream (stream in duct (20)); directing the core stream (stream entering compressor (32)) into a gas turbine engine core (structure including high pressure compressor (40), combustor (48) and high pressure turbine (42)), wherein the gas turbine engine core comprises a booster (32), a combustor (48), and a turbine (34) arranged in a serial flow relationship (this is interpreted regarding applicant disclosure such that structures in serial flow do not have to be consecutive such that there can be an intervening structure; see applicant high pressure compressor (27), combustor (28), and high pressure turbine (29) are consecutive structures; for example the high pressure compressor (27) is located between the booster (45) and the combustor (28)), and wherein the gas turbine engine core comprises a shaft (36) that is coupled to the booster (32) and the turbine (42); and operating the booster (32), wherein the booster (32) comprises a plurality of booster stages (fan 16 acts as first stage of booster 32 and booster airfoils at 32 act as another stage; see par. 22, bottom) coupled to the shaft (36), each of the plurality of booster stages comprising booster airfoils (see fan 16 airfoils and booster 32 airfoils at 32 in fig. 1 above), wherein the second ducted rotating fan assembly (16) is a booster stage (see par. 22, bottom) of the plurality of booster stages and all airfoils coupled to the shaft and positioned downstream from the first rotating fan assembly and positioned upstream from the combustor are booster airfoils (see fig. 1 above).
Regarding claim 17, McCaffrey discloses (see fig. 1 above) the first rotating fan assembly (12) is an open rotor (12).
Regarding claim 18, McCaffrey discloses (see fig. 1 above) the core stream (stream entering compressor (32)), the fan stream (stream in duct (20)), and the first stream of air (air exiting fan (12)) are arranged concentrically (about axis CL) along a portion of the propulsion system (this is the three streams each are concentric to axis CL).
Regarding claim 20, McCaffrey discloses (see fig. 1 above) at least one of the first rotating fan assembly (12) and the second ducted rotating fan assembly are operated through a gear box (28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey in view of Pub. No. US 2016/0333734 A1 (Bowden).
Regarding claim 4, McCaffrey discloses the current invention as claimed and discussed above.  McCaffrey further discloses (see fig. 1 above) the rotating element (12) has an axis of rotation CL and a plurality of blades (54) and wherein the ducted fan (16) is disposed at the same axial location as the stationary element, aft (fan (16) is slightly aft of location “18”) of the stationary element (portion of nacelle 18 at the location 18 in fig. 1 above), or forward of the stationary element, and radially inward (fan (16) is radially inward of the nacelle (18)) of the stationary element (portion of nacelle (18) at the location “18” in fig. 1 below).  McCaffery does not disclose the stationary element has a plurality of vanes configured to impart a change in tangential velocity of the air opposite to that imparted by the rotating element.
Bowden teaches (see fig. 1) a gas turbine (50) and further teaches a stationary element (30) has a plurality of vanes (31) configured to impart a change in tangential velocity (see par. 27; air exiting rotating element (2) will have a tangential velocity about the engine central axis 11; stationary vanes (31) can counter act this tangential velocity) of the air opposite to that imparted by a rotating element (20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide McCaffrey with the stationary element has a plurality of vanes configured to impart a change in tangential velocity of the air opposite to that imparted by the rotating element as taught by Bowden in order to facilitate improving propulsive efficiency without using counter-rotating propellers (see Bowden pars. 5 and 27).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey in view of Pub. No.: US 2007/0251212 A1 (Tester).
Regarding claim 6, McCaffrey discloses the current invention as claimed and discussed above. McCaffrey further discloses (see fig. 1 above) surfaces (for example surfaces of duct (20) shown at annotations B and C in fig. 1 above) downstream of the stationary element (portion of nacelle 18 at the location 18 in fig. 1 above). McCaffrey does not explicitly disclose a noise reduction treatment comprises the surfaces downstream of the stationary element, and wherein a sound absorbing material is applied to at least one of the surfaces or at least one of the surfaces comprises a sound absorbing material.
Tester teaches (see fig. 1 below) a gas turbine turbofan engine 10 and further teaches wherein a noise reduction treatment comprises surfaces (30, 31, 30’) (Tester teaches applying noise reduction material (i.e. acoustic liners (30, 31, 30’) ) to the inner and outer surfaces of the bypass duct 22 (see fig. 1 below) of ducted fan 13 of gas turbine engine 10; these surfaces are downstream of the entrance (see fig. 1 below) of bypass duct 22 and downstream of stationary element 28; theses surfaces are similar to Applicant surfaces wherein noise treatment is applied; for example in Applicant fig. 8 noise suppression is situated at location (93, 94, 95), locations (93, 94, 95) being in the bypass duct 73 (see fig. 1) of the ducted fan 40 downstream of the entrance (at 73 in fig. 1) of the bypass duct 73, the bypass duct (at 93 in fig. 8) bypassing the core engine with combustor that is radially inward of “94” in fig. 8 wherein combustor is shown at 28 in fig. 1), and wherein a sound absorbing material is applied to at least one of the surfaces or at least one of the surfaces 24 comprises a sound absorbing (par. 23, top) material (30, 31, 30’).

    PNG
    media_image3.png
    592
    990
    media_image3.png
    Greyscale
[AltContent: textbox (entrance to bypass duct 22)][AltContent: arrow]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide McCaffrey with a noise reduction treatment comprising the surfaces downstream of the stationary element, and wherein least one of the surfaces comprises a sound absorbing material as taught by Tester in order to facilitate suppressing noise in the propulsion system of McCaffrey thereby complying with environmental regulations (Tester par. 2).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey in view of Pub. US 2017/0145956 A1 (Miller).
Regarding claim 7, McCaffrey discloses the current invention as claimed and discussed above. McCaffrey further discloses (see fig. 1) the second duct (fan duct (20) in fig. 1 above) includes a variable area fan nozzle 58.  McCaffrey does not explicitly disclose the fan nozzle is axially translatable.
Miller teaches (see fig. 1) a gas turbine 10 and further teaches a fan (14) nozzle that is axially translatable (see nozzle at 54 in fig. 1 that translates with trans-cowl (68); compare position of nozzle in figs. 1 and 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide McCaffrey with the fan nozzle is axially translatable as taught by Miller in order to facilitate providing reverse thrust to brake aircraft (see Miller par. 3; this is consistent with McCaffery par. 71).

Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey in view of Pub. No. US 2016/0090863 A1 (Diaz).
Regarding claim 13, McCaffrey discloses the current invention as claimed and discussed above. McCaffrey further discloses (see fig. 1) a surface (a surface for example downstream of “32” in fig. 1 above) of the first duct (fan duct (20) in fig. 1 above) downstream of the stationary element (portion of nacelle 18 at the location 18 in fig. 1 above).  McCaffrey does not disclose at least one heat exchanger is applied to the surface of the first duct, wherein the at least one heat exchanger is positioned aft of the stationary element.
Diaz teaches (see fig. 1) a gas turbine 10 and further teaches least one heat exchanger 54 is applied to a duct (fan duct 51), wherein the at least one heat exchanger is positioned aft of a stationary element 28.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide McCaffrey with at least one heat exchanger is applied to the surface of the first duct, wherein the at least one heat exchanger is positioned aft of the stationary element as taught by Diaz in order to facilitate cooling engine lubrication oil (see Diaz par. 2). 
Regarding claim 19, McCaffrey discloses the current invention as claimed and discussed above including fan stream (stream in duct (20)). McCaffrey does not disclose the step of passing the fan stream through a heat exchanger.
Diaz teaches (see fig. 1) a gas turbine 10 and further teaches passing a fan 24 stream (stream in duct 51) through a heat exchanger 54.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide McCaffrey with the step of passing the fan stream through a heat exchanger as taught by Diaz in order to facilitate cooling engine lubrication oil (see Diaz par. 2).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey in view of Pub. US Patent 4,240,252 (Sargisson).
Regarding claim 14, McCaffrey discloses the current invention as claimed and discussed above.  McCaffrey further discloses the second duct ((A); see fig. 1 above) includes a core nozzle (at 24 in fig. 1 above).   McCaffrey does not disclose the second duct includes a mixing device, wherein the mixing device is positioned aft of the core nozzle and is configured to mix air from the first duct with air from the second duct.
Sargisson teaches (see fig. 1 below; and fig. 2) a gas turbine (10) and further teaches a duct (see fig. 1 below) includes a mixing device 40 (it is noted that structure 40 is the same as structure of mixing device 81 in applicant fig. 9), wherein the mixing device 40 is positioned aft of a core nozzle (see fig. 1 below) and is configured to mix air from another duct (16) with air from the duct.

    PNG
    media_image5.png
    358
    679
    media_image5.png
    Greyscale
[AltContent: textbox (duct)][AltContent: arrow][AltContent: textbox (core nozzle)][AltContent: arrow]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide McCaffrey with the second duct includes a mixing device, wherein the mixing device is positioned aft of the core nozzle and is configured to mix air from the first duct with air from the second duct as taught by Sargisson in order to facilitate lower noise and improved efficiency (see Sargisson col. 1, ll. 18-24).

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection that was necessitated by applicant's amendment. However, to the extent possible, applicant arguments have been addressed in the body of the rejections, at the appropriate locations, and below.
Applicant argues that some of the dependent claims may be patentable.  It is noted that prior art references Tester (see analysis of claim 6 analysis in the 35 USC 103 section above) and Diaz (see analysis of claims 13 and 19 in the 35 USC 103  section above) are cited again in this office action.  However McCaffrey in view Tester and McCaffrey in view Diaz are thought to reasonably teach the corresponding claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741